996 F.2d 1225
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald C. JACKSON, Petitioner-Appellant,v.LONG BEACH POLICE DEPARTMENT;  Charles B. Ussery, Chief ofPolice, et al., Respondents-Appellees.
No. 89-56312.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 14, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Donald C. Jackson, a Texas state prisoner, appeals pro se the district court's order granting summary judgment in favor of the appellees in his 42 U.S.C. § 1983 action.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and review de novo.   Hopkins v. Andaya, 958 F.2d 881, 884 (9th Cir.1992).   We vacate the district court's order, and remand for further proceedings.


3
It is error for the district court to grant a motion for summary judgment solely on the basis of a local rule requiring the entry of summary judgment if no papers opposing the motion are filed or served.   Henry v. Gill Industries, Inc., 983 F.2d 943, 949-50 (9th Cir.1993).   Summary judgment may be entered only when the requirements of Fed.R.Civ.P. 56 have been met.   Id.


4
The district court entered summary judgment in favor of the appellees solely because Jackson's failure to file a timely response was deemed a consent to the granting of the motion, pursuant to Local Rules 7.6 and 7.14.2.   The district court did not consider whether the requirements of Fed.R.Civ.P. 56 had been met.   We remand so the district court may consider the summary judgment motion under the proper legal standard.   See id.


5
Further, we note that Jackson was not advised of the requirements of Fed.R.Civ.P. 56.   The district court is obligated to inform pro se prisoner litigants of the requirements of the summary judgment rule before summary judgment is entered.   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988) (per curiam).   The district court must advise pro se prisoner litigants that they must submit responsive evidence in order to avoid the entry of summary judgment against them.   Id. at 411.   In this case, Jackson did not receive fair notice of the requirements of the summary judgment rule.   On remand, we direct the district court to inform Jackson accordingly.


6
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3